              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PIERRE GOMEZ,                                        CIVIL ACTION
        Plaintiff,

      v.                                            No. 18-2097

CITY OF PHILADELPHIA, et al.,
         Defendants.

                                MEMORANDUM

I.    Introduction and Background

      Plaintiff is employed by the Philadelphia District Attorney's Office (the

"DAO") as a county detective. ECF No. 10 at~ 13. Beginning in May of 2015,

Plaintiff cooperated in the investigation and prosecution of former District

Attorney Seth Williams. Id. at~ 19. Plaintiff claims that as a result of his

cooperation, Defendants collectively retaliated against him by, among other things,

preventing him from earning overtime, attempting to transfer him to another

department, providing him with an improper "counseling memorandum," releasing

his name and other identifying information to a local newspaper, requiring that he

continue to drive a City-issued vehicle that was the subject of a manufacturer's

safety recall, transferring him from the DEA task force to the Private Criminal

Complaints Unit, subjecting him to verbal abuse, and refusing to investigate his




                                          1
various complaints. See generally, id. Plaintiff alleges that this retaliation violated

his First Amendment rights and the Pennsylvania Whistleblower Law. 1 Id.

II.    Discussion

       Defendants filed a Motion for Summary Judgment (ECF No. 31) arguing,

among other things, that Plaintiffs official capacity and Monell claim (Count II)

should be dismissed because Plaintiff can provide no evidence of a custom or

policy of the City of Philadelphia that is the moving force behind the alleged

constitutional violations. See ECF No. 31 at p. 4. The Court agrees. 2

      The Supreme Court has "held that municipal liability under 42 U.S.C. §

1983 cannot be based on the respondeat superior doctrine, but must be founded

upon evidence that the government unit itself supported a violation of

constitutional rights." Watson v. Abington Twp., 478 F.3d 144, 155 (3d Cir. 2007)

(citing Monell v. New York City Department ofSocial Services, 436 U.S. 658, 691-

95 (1978)) (citation omitted). "Municipal liability only attaches when the

execution of a government's policy or custom, whether made by its lawmakers or


1
  Plaintiffs Amended Complaint (ECF No. 10) contained additional state law tort
claims, but Plaintiff withdrew those claims in his Response to Defendants' Second
Motion to Dismiss. ECF No. 14 at p. 30, n. 3.
2
 The Court considers Plaintiffs official capacity claim against Defendant Krasner
together with his Monell claim against the City of Philadelphia because "official-
capacity suits generally represent only another way of pleading an action against
an entity of which an officer is an agent" and because "the real party in interest in
an official-capacity suit is the governmental entity and not the named official."
Hafer v. Melo, 502 U.S. 21, 25 (1991) (citation and quotations omitted).
                                          2
by those whose edicts or acts may fairly be said to represent official policy, inflicts

the injury." Id. (citations and quotations omitted).

       A policy exists "when a decisionmaker possess[ing] final authority to

establish municipal policy with respect to the action issues an official

proclamation, policy, or edict." Watson, 478 F.3d at 155 (citations and quotations

omitted). A plaintiff establishes that a custom exists "by showing that a given

course of conduct, although not specifically endorsed or authorized by law, is so

well-settled and permanent as virtually to constitute law." Id. at 155-56 (citations

and quotations omitted). "In other words, custom may be established by proving

knowledge of, and acquiescence to, a practice." Id. (citing Fletcher v. 0 'Donnell,

867 F.2d 791, 793-94 (3d Cir.1989)). In either scenario, the plaintiff bears the

burden of providing evidence that the identified "policy or custom was the

proximate cause of the injuries suffered." Id. at 155.

      Plaintiff alleged in support of his Monell claim that Defendants

"implemented a policy, practice and/or custom of retaliation by the District

Attorney's Office against [Plaintiff] for his decision (i) to cooperate with federal

investigators and (ii) to comply with a grand jury subpoena, which may have lead

to his testimony before the grand jury and/or at trial." ECF No. 10 at~ 120.

However, Plaintiff has failed to adduce any evidence to support a finding that the

execution of a government's policy or custom inflicted Plaintiffs alleged injury.


                                           3
Instead, Plaintiff merely states that "orders transferring (or attempting to transfer[)]

employees and the denial of overtime are official acts approved by a decision-

maker" and that "[t]hose actions constitute the official policy or practice of the

DAO." ECF No. 32 at p. 28.

       The alleged retaliatory acts do not qualify as a policy or custom, as defined

in Watson. Indeed, Plaintiff has not shown that "a decisionmaker possess[ing]

final authority to establish municipal policy with respect to the action issue[ d] an

official proclamation, policy, or edict." Further, Plaintiff has failed to adduce

evidence to support a finding that a City official with the authority to establish

custom or policy even knew of Plaintiffs alleged protected activity other than

Plaintiffs own self-serving testimony that he was asked by someone at the DAO

whether he or she "could send it up the chain that the federal authorities came to

speak with [Plaintiff]." ECF No. 33-2 at p. 15. Plaintiff has also failed to show

"that a given course of conduct, although not specifically endorsed or authorized

by law, is so well-settled and permanent as virtually to constitute law."

      As Watson and Monell instruct, "[m]unicipal liability only attaches when the

execution of a government's policy or custom, whether made by its lawmakers or

by those whose edicts or acts may fairly be said to represent official policy, inflicts

injury." Watson, 478 F.3d at 155. Based on the evidence adduced by Plaintiff,

there is no question of fact as to whether municipal liability attaches here. The


                                           4
various retaliatory acts alleged by Plaintiff were not made by lawmakers or by

anyone whose acts may fairly be said to represent an official policy of the City of

Philadelphia or the District Attorney in his official capacity. Therefore, Plaintiffs

Monell claim fails as a matter of law.

III.   Conclusion

       For the foregoing reasons, Count II of the Amended Complaint will be

dismissed. An appropriate Order follows.



DATED:                                              BY THE COURT:




                                          5
